Title: To James Madison from William Walton Jr., 11 December 1804 (Abstract)
From: Walton, William, Jr.
To: Madison, James


11 December 1804, Santo Domingo. “It will be fresh in your memory that I lately made the application to you for a nomination as consul, & commercial agent in this place; & that my petition was supported by a letter from Saml. Sterrett Esqr. president of the Union Insurance Compy. I have the honour on this occasion of renewing my request.… The want of such a character here has been a loss to the U S. in my time of residence here of many thousands, besides a number of personal difficulties in which individuals have been thrown. Nevertheless my information my great accquaintance with the Commander in chief Genl. Ferrand, an upright & honourable man, my knowledge of the languages of this part of the island & customs have rendered many essential Services. The first instance was the Schr. Antelope valued at 25000$ my own vessel, which I liberated, the Scr. Enterprize, my own also, the brig Clio of New York, the Thetis of Pha. with 20000$ in cash on board cleared three days ago, the Susanah of Pha. now on her way back to America, besides one or two others, have all been cleared by my exertions. I have further provided for the wants of several disstressed seamen, many I have forwarded to America, & for the crew of the brig Clio I have been paid by the Govt. Genl. Ferrand who is a friend to the American name, who in the revolution was himself on the Continent by his dift Decrees proves his friendship to us. I have not made an application to him that he has not answered favourably. He some time since wrote to the French Minnester in America to point out the Advan[t]age of such a nommination, & that he would accept me as a most proper person, he on this occasion renews his observations to Genl. Tureux in a letter I forward to him to which I beg to refer you. As a merchant, & the most principal one here I must say my experience has taught me such a nommination is absolutely necessary, our property becomes suspicious to the English cruizers for the want of Certificates; we meet with difficulties in certificates for Debentures, besides many others that Are of serious consequence. My entire knowlege of the foreign languages my experience in trade, my influence with the officers here make me eligible to this charge. The Merchts. in Baltimore, the Insurance companies know my character & abilities. My brother Michael Walton is charged to receive your Communication, & as my ship the Serpent returns immy. you will have a good oppty. to communicate with the Genl. here; or to give me the necessary instructions in case this step is advisable. If I meet this countenance from you,… my honour will bind me near to the interests of my country. In case of your nommination very full instructions would be necessary, particularly in cases of vessels taken in illicit trade; already the Genl. has expressed his astonishment that the Custom House in Bale. should have cleared out the Schr. Superb direct for Cape Francois, she is taken into Sammaná in the East end of the island, & condemned; she has 18 men on board whom I shall send to America as soon as I can. In all cases you may rely on my warmest & most upright exertions.… Every thing is in perfect Safty & tranquility here; the General is beloved by the inhabitants principally Spaniards & his troops; we dread not the Brigands.”
